***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 BETH LAZAR ET AL. v. JOSEPH P. GANIM ET AL.
                 (SC 20381)
              Robinson, C. J., and Palmer, McDonald, D’Auria,
                    Mullins, Kahn and Vertefeuille, Js.

                                    Syllabus

Pursuant to statute (§ 9-329a [a]), ‘‘[a]ny (1) elector . . . aggrieved by a
    ruling of an election official in connection with any primary . . . [or]
    (2) elector . . . who alleges that there has been a mistake in the count
    of the votes cast at such primary . . . may bring [a] complaint to . . .
    the Superior Court for appropriate action.’’
Pursuant further to statute (§ 9-329 [b]), a court may order a new primary
    if it finds that, ‘‘but for the error in the ruling of the election official,
    [or] any mistake in the count of the votes . . . the result of [the primary
    election] might have been different and [the court] is unable to determine
    the result of such primary.’’
The plaintiffs, three electors in the 2019 Democratic primary election for
    municipal office in the city of Bridgeport, brought an action pursuant
    to § 9-329a (a), challenging the results of that election and seeking an
    order directing a new primary election on the basis of, inter alia, various
    alleged improprieties in the handling of absentee ballots. The plaintiffs
    claimed that certain individuals associated with the defendants, who
    are certain Bridgeport election officials and certain candidates for
    elected office in the primary, had engaged in improper primary election
    activity and violated certain state election laws by virtue of, inter alia, the
    alleged misrepresentation of absentee voting eligibility and the improper
    handling of absentee ballots. As a result of the alleged improprieties,
    the plaintiffs claimed that they were aggrieved by the ruling of an election
    official within the meaning of § 9-329a (a) (1) and that there had been
    a mistake in the count of the votes within the meaning of § 9-329a (a)
    (2). The defendants moved to dismiss the plaintiffs’ complaint, claiming,
    inter alia, that the plaintiffs lacked standing because they were not
    personally aggrieved by the ruling of any election official. The trial court
    granted the motion as to the claims brought under § 9-329a (a) (1),
    concluding that the plaintiffs were not aggrieved by any of the claimed
    election violations because they had not suffered a personal or individual
    injury that was different from that suffered by any other elector eligible
    to vote in the primary. The court, however, denied the motion to dismiss
    as to the claims brought under § 9-329a (a) (2). Following an expedited
    trial to the court, the court concluded that, although there were certain
    irregularities in the handling of absentee ballots, the plaintiffs had not
    established that a mistake in the count of the votes cast in the primary
    election entitled them to an order directing a new primary pursuant to
    § 9-329 (b) because it was unable to determine the extent to which the
    improper conduct had affected the primary as a whole. Accordingly,
    the trial court rendered judgment for the defendants. Thereafter, the
    plaintiffs requested that the trial court certify two questions of law to
    this court for review pursuant to statute (§ 9-325), and, upon the trial
    court’s granting of the plaintiffs’ request, the plaintiffs appealed to this
    court. Held:
1. The plaintiffs’ appeal challenging the result of the primary election, which
    involved the selection of Democratic candidates for the general election,
    was not moot, even though the general election had already occurred,
    because this court could afford the plaintiffs practical relief by ordering
    a new general election: if this court were to reverse the trial court’s
    judgment, invalidate the results of the primary election, and deem its
    decision effective as of the time this appeal was heard, which was before
    the general election occurred, then the results of the general election
    necessarily would be invalid because the candidates selected in the
    invalidated primary election would not have been validly elected candi-
    dates for the general election; accordingly, this court concluded that
    § 9-329a (b), which does not place any time restrictions on when a court
    may issue an order directing a new primary election, implicitly authorizes
    a court to order a new general election if the earlier general election
    was invalidated by operation of a court order invalidating the underlying
    primary election.
2. The trial court correctly determined that the plaintiffs lacked standing to
    bring their claims pursuant to § 9-329a (a) (1) and, accordingly, properly
    dismissed those claims: in order to have standing to bring a claim
    pursuant to § 9-329a (a) (1), a party must establish that he or she has
    a specific, personal and legal interest in the subject matter of the contro-
    versy, as opposed to a general interest that members of the community
    share; moreover, the plaintiffs failed to demonstrate that they had a
    specific, personal interest that was affected by the improprieties in the
    handling of absentee ballots, as the only harm they claimed to have
    suffered was that the primary election was unfair as a result of those
    improprieties, and an unfair election affects every voter and constitutes
    an injury to the general interest shared by all members of the community,
    which was insufficient to establish standing.
3. The plaintiffs could not prevail on their claim that the trial court applied
    an improper legal standard in determining that they had failed to estab-
    lish that a mistake in the count of the votes cast in the primary election
    entitled them to an order directing a new primary election under § 9-
    329a (b): to be entitled to an order directing a new primary election under
    § 9-329a (b), a plaintiff must demonstrate that there were substantial
    violations of § 9-329a (a) and that, as a result of those violations, the
    reliability of the result of the election is seriously in doubt, and, when
    the trial court’s memorandum of decision was read in its entirety, it
    was clear that the trial court properly understood and applied the correct
    standard; moreover, under that standard, the trial court correctly con-
    cluded that the plaintiffs had failed to establish that the reliability of
    the result of the primary election was seriously in doubt, the plaintiffs
    having failed to challenge any of the trial court’s factual findings or
    legal conclusions as to which absentee ballots should have been counted,
    and having failed to present any evidence that there was a serious risk
    that any of the losing candidates in the primary election would have
    won in the absence of the alleged improprieties.
       Argued November 4—officially released November 29, 2019*

                             Procedural History

   Action seeking, inter alia, an order setting aside the
results of the Democratic primary election held by the
city of Bridgeport and directing a new special primary,
and for other relief, brought to the Superior Court in the
judicial district of Fairfield, where the court, Stevens,
J., granted in part the defendants’ motion to dismiss;
thereafter, the case was tried to the court; judgment
for the defendants and certifying the results of the pri-
mary election, from which the plaintiffs appealed to
this court. Affirmed.
   Prerna Rao, for the appellants (plaintiffs).
  James J. Healy, with whom were John P. Bohannon,
Jr., deputy city attorney, and John F. Droney, Jr., for
the appellees (defendants).
                          Opinion

   ROBINSON, C. J. This appeal, which comes before
this court pursuant to the expedited review procedure
provided by General Statutes § 9-325, involves a claim
that certain improprieties in the handling of absentee
ballots for the 2019 Democratic primary election for
municipal office (primary election) in the city of Bridge-
port (city) rendered the result so unreliable that it must
be set aside. The plaintiffs, Beth Lazar, Annette Goo-
dridge and Vanessa Liles, who are registered Democrats
residing in the city, brought this action against the
defendants1 pursuant to subdivisions (1) and (2) of Gen-
eral Statutes § 9-329a (a).2 The plaintiffs alleged that
extensive absentee ballot abuse and other improprieties
leading up to the primary election rendered its result
unreliable. Accordingly, they asked the trial court to
set aside the results and to order a new, special primary
election for all candidates pursuant to § 9-329a (b). The
defendants moved to dismiss the action for lack of
aggrievement. The trial court granted the motion to
dismiss with respect to the plaintiff’s claims brought
pursuant to subdivision (1) of § 9-329a (a) but denied
the motion with respect to the claims brought pursuant
to subdivision (2). After a trial to the court, the court
concluded that the plaintiff had failed to establish that
the result of the primary election might have been differ-
ent but for the alleged improprieties and rendered judg-
ment for the defendants. The plaintiffs then requested
that the trial court certify the following two questions
to this court pursuant to § 9-325: (1) ‘‘Did the trial court
err in finding that no plaintiff . . . has standing to chal-
lenge the [primary] election results under § 9-329a (a)
(1) . . . ?’’ And (2) ‘‘Did the trial court apply the wrong
legal standard when declining to order a new primary?’’
Upon the trial court’s grant of their request, the plain-
tiffs filed this appeal. In their brief to this court, the
plaintiffs raised the additional issue of whether this
court is able to grant any relief to the plaintiffs or,
instead, the appeal is moot in light of its timing, which
implicates this court’s subject matter jurisdiction. We
conclude that the appeal is not moot. We further con-
clude that the trial court correctly determined that the
plaintiffs lacked standing to invoke § 9-329a (a) (1)
because they were not aggrieved and that the plaintiffs
failed to establish that they were entitled to an order
directing a new primary election under § 9-329a (a) (2).
Accordingly, we affirm the judgment of the trial court.
  The record reveals the following facts, which were
found by the trial court or are undisputed, and proce-
dural history. The primary election took place on Sep-
tember 10, 2019. The mayoral candidates were Joseph
P. Ganim and Marilyn Moore. There were 4337 walk-in
ballots cast for Ganim and 4721 for Moore. In addition,
967 absentee ballots were cast for Ganim and 313 for
Moore. Thus, Ganim won the election with 5304 votes,
as against 5034 votes for Moore, by a margin of 270
votes.
   Thereafter, the plaintiffs, who voted in the primary
election, brought this action pursuant to § 9-329a, alleg-
ing that certain individuals associated with the defen-
dants or the city’s Democratic Town Committee
engaged in improper primary election activity, including
the misrepresentation of absentee voting eligibility in
violation of General Statutes § 9-135, the improper han-
dling of absentee ballots in violation of General Statutes
§ 9-140b, attempts to influence the speech of any person
in a primary in violation of General Statutes § 9-364a,
and improprieties in the application and distribution
process for absentee ballots in violation of General
Statutes § 9-140. The plaintiffs claimed that, as the result
of these allegedly improper activities, they were
aggrieved by the ruling of an election official within the
meaning of § 9-329a (a) (1) and that there had been a
mistake in the count of the votes within the meaning
of § 9-329a (a) (2). They sought a court order setting
aside the result of the primary election, directing a
new Democratic primary election for all candidates and
requiring supervised voting in locations where a dispro-
portionately large percentage of voters use absentee
ballots.
   The defendants moved to dismiss the complaint on
the ground that the plaintiffs were not personally
aggrieved by the ruling of any election official for pur-
poses of § 9-329a (a) (1). In their opposition to the
motion to dismiss, the plaintiffs contended that they
did not have to establish that they were classically
aggrieved, that is, that they had (1) ‘‘demonstrate[d] a
specific personal and legal interest in the subject matter
of the decision, as distinguished from a general interest,
such as is the concern of all the members of the commu-
nity as a whole,’’ and (2) ‘‘establish[ed] that the specific
personal and legal interest has been specially and injuri-
ously affected by the decision.’’ (Internal quotation
marks omitted.) Bongiorno Supermarket, Inc. v. Zon-
ing Board of Appeals, 266 Conn. 531, 539, 833 A.2d 883
(2003). Rather, they claimed that they were required to
establish only that they had statutory standing, which
‘‘concerns the question [of] whether the interest sought
to be protected by the complainant[s] is arguably within
the zone of interests to be protected or regulated by
the statute . . . .’’ (Internal quotation marks omitted.)
Cambodian Buddhist Society of Connecticut, Inc. v.
Planning & Zoning Commission, 285 Conn. 381, 393,
941 A.2d 868 (2008). The plaintiffs also argued that § 9-
329a (a) (2) required them to allege only that there had
been a mistake in the count of the vote.
  The trial court concluded that the plaintiffs were not
aggrieved for purposes of § 9-329a (a) (1) because they
had not ‘‘suffered a personal or individual injury that
was different from any other elector eligible to vote in
the primary.’’ Accordingly, the court granted the motion
to dismiss the plaintiffs’ claims pursuant to subdivision
(1) of § 9-329a (a). The trial court also concluded, how-
ever, that the plaintiffs were not required to establish
that they were personally aggrieved under § 9-329a (a)
(2) but only that there had been a mistake in the count
of the vote. In addition, the court concluded that subdi-
vision (2) was broad enough to encompass not only a
mechanical miscount but a mistake arising from the
counting of votes that legally should not be counted,
such as absentee ballots cast by voters who were not
eligible to cast them. Accordingly, the court denied the
motion to dismiss the claims pursuant to subdivision
(2).
   The trial court conducted a trial over the course of
two weeks, during which the plaintiff presented the
following evidence: testimony by five witnesses that
they had been solicited to submit absentee ballots, even
though they did not satisfy the criteria for doing so
under § 9-135; testimony by six witnesses that their
completed absentee ballots were taken from them by
canvassers associated with political campaigns, rather
than mailed, in violation of § 9-140b (a); evidence that
electors had filed multiple absentee ballot applications,
some of which were missing signatures or were other-
wise questionable; evidence that the absentee ballot
moderator had violated procedures intended to protect
ballot secrecy; evidence that the town clerk had modi-
fied the addresses on multiple absentee ballot applica-
tions in violation of § 9-140 (g); evidence that certain
campaign workers had been paid exclusively to distrib-
ute absentee ballot applications in violation of § 9-140
(j); and evidence that numerous individuals had
received applications for absentee ballots for distribu-
tion and failed to return a list to the town clerk’s office
identifying the electors to whom they gave the applica-
tions in violation of § 9-140 (k) (2). The trial court
acknowledged that the conduct of the individuals who
were paid exclusively to distribute absentee ballots and
those who failed to return a list to the town clerk’s office
identifying the electors to whom they had distributed
applications was ‘‘illegal and disturbing,’’ an observa-
tion that, in our view, was warranted in light of the
history of improper handling of absentee ballots in the
city. See, e.g., Keeley v. Ayala, 328 Conn. 393, 427–28,
179 A.3d 1249 (2018) (trial court correctly determined
that new special primary was required as result of
improper handling of absentee ballots). The court was
unable to determine, however, ‘‘the extent to which
such conduct may have affected the primary as a
whole.’’ Accordingly, the trial court found that the plain-
tiffs had failed to establish that, ‘‘but for the . . . mis-
take in the count of the votes . . . the result of [the
primary election] might have been different . . . .’’
General Statutes § 9-329a (b). The court therefore ren-
dered judgment in favor of the defendants.
   This expedited appeal pursuant to § 9-325 followed.
The appeal was filed on Friday, November 1, 2019, and
we ordered an expedited hearing of the appeal, which
took place on Monday, November 4, 2019, the day
before the general election was held. The plaintiffs
claim on appeal that the trial court incorrectly deter-
mined that they lacked standing to bring a claim pursu-
ant to § 9-329a (a) (1) and that it applied an improper
legal standard in determining that the plaintiffs had
failed to establish that they were entitled to an order
directing a new primary election. The plaintiffs also
contend that the appeal was justiciable at the time that it
was filed because this court could order relief, namely,
a new primary before the general election occurred.
They further contend that, even if the general election
were to occur before this court could decide the appeal,
and even if that event rendered moot their claim that
the trial court applied an incorrect legal standard when
it denied their request for an order directing a new
election because no relief could be granted, we still
could address their standing claim under the capable
of repetition, yet evading review exception to the moot-
ness doctrine. In response, the defendants dispute the
plaintiffs’ claims challenging the rulings of the trial
court, and they do not address the justiciability issue.
   We conclude that the appeal is not moot because a
new general election could be held if this court con-
cludes that the trial court improperly denied the plain-
tiffs’ request for an order directing a new primary
election. We further conclude that the trial court cor-
rectly determined that the plaintiffs did not have stand-
ing to assert a claim pursuant to § 9-329a (a) (1) and
that the plaintiffs had not established that they were
entitled to a new primary election.
                             I
   Because it implicates this court’s subject matter juris-
diction, we first address the plaintiff’s claim that this
appeal is justiciable. As we indicated, the plaintiffs con-
tended in their brief to this court that this appeal was
not moot at the time that it was filed because this
court could order a new primary election before the
general election occurred. Neither party has addressed
the issue of whether this court can void a general elec-
tion that has already occurred and order a new one
after invalidating the primary election at which the can-
didates for the general election were chosen. Neverthe-
less, because the issue implicates this court’s juris-
diction, we address it.
  This court has never directly addressed the issue of
whether a primary election contest becomes moot after
the general election has taken place. Cf. Caruso v.
Bridgeport, 285 Conn. 618, 624–25 n.5, 941 A.2d 266
(2008) (Caruso II) (declining to address issue of
whether this court has authority ‘‘to overturn a general
election and order a new one based on the voiding of
a primary election’’ at which candidates were chosen).
We held in Caruso v. Bridgeport, 284 Conn. 793, 804,
937 A.2d 1 (2007) (Caruso I), however, that the courts
have no authority to order a postponement of a general
election in an action brought pursuant to § 9-329a. In
Caruso I, the plaintiff brought a certified appeal to this
court pursuant to § 9-325, challenging the trial court’s
ruling in an action brought pursuant to § 9-329a denying
his motion to postpone the general election pending
the resolution of a separate appeal from other rulings
by the trial court. Id., 795–97. We held that ‘‘§ 9-329a
does not authorize the courts under any circumstances
to order the postponement of a general election in an
action brought pursuant to that statute’’ because ‘‘the
judge may go no further in extending relief than that
outlined in the statute’’; id., 804; and, in a proceeding
pursuant to § 9-329a (a), the statute authorizes the judge
only to ‘‘[1] determine the result of such primary; [2]
order a change in the existing primary schedule; or
[3] order a new primary.’’ (Internal quotation marks
omitted.) Id.
   It does not follow, however, from the fact that a
general election must go forward while a challenge
to the primary election at which the candidates were
selected is pending—thereby preserving the special
‘‘snapshot’’ character3 of the election in the event that
the challenge is unsuccessful—that the courts cannot
order a new general election if the plaintiff prevails in
his challenge to the validity of the primary election after
the general election has taken place. If the invalidation
of the primary results were given nunc pro tunc effect—
that is, if this court reversed the trial court and that
decision was deemed to be effective as of the time that
the appeal was heard before the general election—that
necessarily would mean that the candidates for office
who ran in the primary were not validly elected candi-
dates for the general election.4 Thus, with respect to
those candidates, the general election also would have
been treated as invalid as a matter of pure logic. A valid
general election could not be held without first holding
a valid primary election to select the candidates. We
conclude, therefore, that the provision of § 9-329a (b)
authorizing the court to order a new primary election
if it finds that the result of the primary might have
been different but for the improprieties complained of,
without any limits on the timing of such an order, implic-
itly authorizes the judge to order a new general election
if the first general election is invalidated by operation
of the judge’s order invalidating the primary election.
Because this court could provide this form of relief, we
conclude that this appeal is not moot.
                            II
  We next address the plaintiffs’ claim that the trial
court incorrectly determined that they lacked standing
to bring a claim pursuant to § 9-329a (a) (1). ‘‘As a
preliminary matter, we address the appropriate stan-
dard of review. If a party is found to lack standing, the
court is without subject matter jurisdiction to determine
the cause. . . . A determination regarding a trial
court’s subject matter jurisdiction is a question of law.
When . . . the trial court draws conclusions of law,
our review is plenary and we must decide whether its
conclusions are legally and logically correct and find
support in the facts that appear in the record.’’ (Internal
quotation marks omitted.) Fort Trumbull Conservancy,
LLC v. New London, 282 Conn. 791, 802, 925 A.2d
292 (2007).
   ‘‘Standing is not a technical rule intended to keep
aggrieved parties out of court; nor is it a test of substan-
tive rights. Rather it is a practical concept designed to
ensure that courts and parties are not vexed by suits
brought to vindicate nonjusticiable interests and that
judicial decisions which may affect the rights of others
are forged in hot controversy, with each view fairly and
vigorously represented. . . . These two objectives are
ordinarily held to have been met when a complainant
makes a colorable claim of direct injury he has suffered
or is likely to suffer, in an individual or representative
capacity. Such a personal stake in the outcome of the
controversy . . . provides the requisite assurance of
concrete adverseness and diligent advocacy. . . . The
requirement of directness between the injuries claimed
by the plaintiff and the conduct of the defendant also
is expressed, in our standing jurisprudence, by the focus
on whether the plaintiff is the proper party to assert
the claim at issue. . . .
   ‘‘Two broad yet distinct categories of aggrievement
exist, classical and statutory. . . . Classical aggrieve-
ment requires a two part showing. First, a party must
demonstrate a specific, personal and legal interest in
the subject matter of the [controversy], as opposed to
a general interest that all members of the community
share. . . . Second, the party must also show that the
[alleged conduct] has specially and injuriously affected
that specific personal or legal interest. . . .
   ‘‘Statutory aggrievement exists by legislative fiat, not
by judicial analysis of the particular facts of the case.
In other words, in cases of statutory aggrievement, par-
ticular legislation grants standing to those who claim
injury to an interest protected by that legislation.’’
(Internal quotation marks omitted.) Id., 802–803.
   ‘‘The fundamental aspect of [statutory] standing . . .
[is that] it focuses on the party seeking to get his com-
plaint before [the] court and not on the issues he wishes
to have adjudicated. . . . When standing is put in issue,
the question is whether the person whose standing is
challenged is a proper party to request an adjudication
of the issue and not whether the controversy is other-
wise justiciable, or whether, on the merits, the plaintiff
has a legally protected interest that the defendant’s
action has invaded. . . . The concepts of standing and
legal interest are to be distinguished. The legal interest
test goes to the merits, whereas standing concerns the
question whether the interest sought to be protected
by the complainant is arguably within the zone of inter-
ests to be protected or regulated by the statute or consti-
tutional guarantee in question.’’ (Citations omitted;
internal quotation marks omitted.) Mystic Marinelife
Aquarium, Inc. v. Gill, 175 Conn. 483, 491–92, 400 A.2d
726 (1978).
   In the present case, the plaintiffs contend that the
trial court incorrectly determined that, to have standing
to bring a claim pursuant to § 9-329a (a) (1), which
authorizes ‘‘[a]ny . . . elector . . . aggrieved by a rul-
ing of an election official’’ to bring an action pursuant
to the statute, they had to show that they had ‘‘a specific,
personal and legal interest in the subject matter of the
[controversy], as opposed to a general interest that all
members of the community share.’’ (Internal quotation
marks omitted.) Fort Trumbull Conservancy, LLC v.
New London, supra, 282 Conn. 803. Rather, the plaintiffs
contend, they were required to show only that ‘‘the
interest sought to be protected by [them] is arguably
within the zone of interests to be protected or regulated
by the statute . . . in question.’’ (Internal quotation
marks omitted.) Cambodian Buddhist Society of Con-
necticut, Inc. v. Planning & Zoning Commission,
supra, 285 Conn. 393–94.
  The plaintiffs have cited no authority, however, for
the proposition that, whenever the legislature enacts a
statute protecting a specific zone of interests, any per-
son who is a member of the class of persons who are
statutorily authorized to invoke the statute may bring
an action to protect that zone of interests. Although
the legislature has, on occasion, dispensed with the
requirement that a plaintiff establish the elements of
classical aggrievement in order to have standing to
invoke a statute by conferring presumptive or automatic
standing on a particular class of persons; see, e.g., Jolly,
Inc. v. Zoning Board of Appeals, 237 Conn. 184, 201,
676 A.2d 831 (1996) (under General Statutes § 8-8 [a],
landowners living within 100 foot radius of land
involved in zoning decision have presumptive standing
to appeal from decision); id. (taxpayers have automatic
standing to appeal from zoning decisions involving sale
of liquor under § 8-8 [a]); proof of a specific, personal
and legal interest that has been injured by the defen-
dant’s conduct ordinarily is required to establish statu-
tory standing. See id., 203 (taxpayers do not have
automatic standing under § 8-8 [a] to appeal from zoning
decisions involving ‘‘dangerous businesses, such as
adult video and bookstores, adult entertainment clubs,
X-rated movie theaters, massage parlors, pool halls, gun
dealers, pawn shops, and all-night convenience stores,’’
but must establish aggrievement); see also Tremont
Public Advisors, LLC v. Connecticut Resources Recov-
ery Authority, 333 Conn. 672, 711, 217 A.3d 953 (2019)
(‘‘to have standing to bring an antitrust action [pursuant
to General Statutes § 35-24 et seq.], a plaintiff must
adequately allege not only that it is a member of the
class of persons that is statutorily authorized to bring
such an action, but also that [1] it suffered an antitrust
injury and [2] it is an acceptable plaintiff to pursue the
alleged antitrust violations’’ [internal quotation marks
omitted]); Handsome, Inc. v. Planning & Zoning Com-
mission, 317 Conn. 515, 527, 119 A.3d 541 (2015) (to
have standing to appeal from zoning decision pursuant
to § 8-8, ‘‘a party must have and must maintain a specific,
personal and legal interest in the subject matter of the
appeal throughout the course of the appeal’’ [internal
quotation marks omitted]); Schwartz v. Town Plan &
Zoning Commission, 168 Conn. 20, 25, 357 A.2d 495
(1975) (under § 8-8, ‘‘[e]xcept in cases involving the
sale of alcoholic beverages, aggrievement requires a
showing that the plaintiffs have a specific, personal and
legal interest in the subject matter of the decision, as
distinguished from a general interest such as is the
concern of the community as a whole, and that the
plaintiffs were specially and injuriously affected in their
property or other legal rights’’); McDermott v. Zoning
Board of Appeals, 150 Conn. 510, 513, 191 A.2d 551
(1963) (‘‘[a] person is aggrieved within the meaning
of [General Statutes] § 14-324 [which allows aggrieved
persons to appeal from decisions involving licensing
for the sale of gasoline] if he has a personal or property
interest which will be substantially and adversely
affected by a finding of the board that the location is
suitable and that its use for a gasoline station will not
imperil the safety of the public’’).
   Nevertheless, the plaintiffs contend that the legisla-
ture must have intended that all electors, or at least
the class of electors that is entitled to vote in a particular
election, would have standing to bring a claim pursuant
to § 9-329a (a) (1), even if the elector did not have a
specific personal interest that was substantially
affected by the improper ruling because, otherwise, an
elector could bring an action pursuant to the statute
only ‘‘if the margin of victory was one or on a tie vote.’’
This is so, according to the plaintiffs, because the
improper ruling ‘‘would not make a difference in the
outcome’’ if the margin were larger. See General Stat-
utes § 9-329a (b) (‘‘judge may . . . order a new primary
if he finds that but for the error in the ruling of the
election official, [or] any mistake in the count of the
votes . . . the result of such primary might have been
different’’). We note, however, that § 9-329a (b) also
authorizes the judge to ‘‘determine the result of such
primary . . . .’’ Accordingly, if an elector were improp-
erly denied his right to vote, the elector would have
standing to bring an action pursuant to § 9-329a (a) (1)
and could ask the court to correct the results to include
his vote. Moreover, we find it unlikely that the legisla-
ture intended to create the situation in which, after
every primary election, thousands of potential plaintiffs
would have standing to seek a new primary based on
the rulings of an election official that did not personally
affect them. It is more likely that the legislature intended
that the proper party to seek that particular form of
relief would be a losing candidate who could establish
that the improper ruling of an election official had ren-
dered the results unreliable.
   The plaintiffs also contend that this court previously
has held that § 9-329a (a) (1) should be interpreted
broadly. In Caruso II, this court reviewed the legislative
history and genealogy of § 9-329a (a) (1) and concluded
that, ‘‘although statutes governing election contests
generally are construed strictly, nothing in the language,
genealogy or legislative history of § 9-329a (a) suggests
that the legislature intended for the phrase ‘ruling of
an election official’ to have a narrow, technical mean-
ing. Cf. Bortner v. Woodbridge, [250 Conn. 241, 267, 736
A.2d 104 (1999)] (nothing in legislative history of [Gen-
eral Statutes] § 9-328 gives ‘any indication that it was
intended to have some specialized meaning’). Indeed,
it appears that the legislature considered an improper
action to be a type of ruling.’’ Caruso II, supra, 285
Conn. 646.
   We disagree with the plaintiffs’ reliance on Caruso
II. In that case, there was no claim that the plaintiff,
who was the losing mayoral candidate, did not have a
specific personal interest in the outcome of the election
that had been affected by the conduct at issue. Rather,
the only issue that was before this court was whether
the conduct complained of constituted a ruling of an
election official. See id., 644 (defendants claimed that
‘‘the trial court improperly had determined that the
alleged conduct constituted rulings by an election offi-
cial’’). Thus, it does not follow from our conclusion in
Caruso II that the legislature intended that that par-
ticular phrase should be interpreted broadly such that
the legislature intended to eliminate the requirement
that plaintiffs establish that they have a specific per-
sonal interest that was affected by the conduct at issue.
In other words, lack of standing under § 9-329a (a) (1)
can be found either when the plaintiff was not
‘‘aggrieved’’ because he did not have a specific personal
interest that was affected by the conduct at issue or
when the plaintiff may have had a specific personal
interest that was affected by the conduct complained
of but the claim is not within the zone of interests that
the statute was intended to protect because the conduct
did not constitute a ruling of an election official. Only
the latter issue was before this court in Caruso II.
  The plaintiffs also rely on this court’s decision in
Bauer v. Souto, 277 Conn. 829, 896 A.2d 90 (2006), to
support their contention that a plaintiff bringing a claim
pursuant to § 9-329a (a) (1) is not required to establish
a specific personal interest that was substantially
affected by the ruling of an election official. In Bauer,
the plaintiff, David P. Bauer, who was a losing candidate
for the common council of the city of Middletown,
brought an action pursuant to § 9-328, challenging the
results of the election. Id., 830–33. All of the candidates
for the common council, which consisted of twelve
members, ran at large. Id., 834. Bauer received the thir-
teenth highest number of votes. Id. After finding that
one of the voting machines used in the election had
malfunctioned, resulting in an undercount of the votes
for Bauer, the trial court ordered a new election in the
district where the malfunctioning machine had been
located, with all of the candidates participating. Id.,
836–37. On appeal, this court agreed that a new election
was required but concluded that the relief should be a
new citywide election with all candidates participating.
Id., 843. The plaintiff in the present case contends that
Bauer shows that a plaintiff in an election contest can
raise claims that are outside the scope of his or her
specific personal interest.
   We disagree. This court’s conclusion in Bauer that a
new citywide election with all candidates participating
was required was not driven by the determination that
the plaintiff could raise claims on behalf of the other
candidates or electors but by the determination that
the best way to remedy the undercount of the votes
cast for Bauer, a common council candidate, was to
conduct an election that would approximate as closely
as possible the at-large conditions of the invalidated
election. See id., 843–44. In any event, it appears that
Bauer claimed that there had been a mistake in the
count of the vote, not that he was aggrieved by the
ruling of an election official. See id., 836–37 (trial court
found that, as result of malfunctioning machine, ‘‘all
those who voted for [the plaintiff] in district eleven
did not have their vote[s] counted’’ [internal quotation
marks omitted]). Under § 9-328, as under § 9-329a (a)
(2), there is no requirement that a plaintiff establish
aggrievement before the court may entertain a claim
that there has been a mistake in the count of the votes.
See General Statutes § 9-328 (‘‘any elector or candidate
claiming that there has been a mistake in the count of
votes cast’’ may bring complaint pursuant to statute).
Thus, Bauer does not support the plaintiffs’ position
here. Accordingly, we conclude that, to have standing
to bring a claim pursuant to § 9-329a (a) (1), the plaintiff
must establish that he or she has ‘‘a specific, personal
and legal interest in the subject matter of the [contro-
versy] . . . .’’ (Internal quotation marks omitted.) Fort
Trumbull Conservancy, LLC v. New London, supra,
282 Conn. 803.
  The plaintiffs have made no claim that, if they are
required to establish that they had a specific personal
interest that was affected by the improprieties in the
handling of the absentee ballots, they are able to do
so. The only harm that the plaintiffs have claimed is
that the election was unfair as a result of the improprie-
ties, and an unfair election affects every voter. Although
we are not unsympathetic to the desire to ensure the
fairness of the city’s election, particularly given that
this is not the first time that there have been challenges
to the handling of absentee ballots in the city, it is well
established that a claim of injury to ‘‘a general interest
that all members of the community share’’ is not suffi-
cient to establish standing. (Internal quotation marks
omitted.) Id.; see also Crist v. Commission on Presi-
dential Debates, 262 F.3d 193, 195 (2d Cir. 2001) (‘‘a
voter fails to present an [injury in fact] when the alleged
harm is abstract and widely shared or is only derivative
of a harm experienced by a candidate’’); Kauffman v.
Osser, 441 Pa. 150, 156, 271 A.2d 236 (1970) (electors
did not have standing to challenge validity of statutes
governing absentee ballots on ground that statutes oper-
ated to dilute their votes because ‘‘a person whose
interest is common to that of the public generally, in
contradistinction to an interest peculiar to himself,
lacks standing to attack the validity of a legislative
enactment’’). But see Committee for an Effective Judi-
ciary v. State, 209 Mont. 105, 112, 679 P.2d 1223 (1984)
(voters had standing to challenge constitutionality of
statutes requiring district court judge or Supreme Court
justice to resign from office before running for another
elective judicial office because electorate was intended
to be beneficiary of state constitutional provision
allowing judge to run for another judicial office without
first resigning). Accordingly, we conclude that the trial
court correctly determined that the plaintiffs lacked
standing to bring a claim pursuant to § 9-329a (a) (1)
because they had no specific personal interest that was
affected by the improprieties complained of.5
                            III
   Finally, we address the plaintiffs’ contention that the
trial court applied an improper legal standard when it
determined that the plaintiffs had not established that
a mistake in the count of the votes cast in the primary
election entitled them to an order directing a new pri-
mary election. We disagree.
  We begin with a review of the general principles gov-
erning our review of election contests. ‘‘We previously
have recognized that, under our democratic form of
government, an election is the paradigm of the demo-
cratic process designed to ascertain and implement the
will of the people. . . . [E]lection laws . . . generally
vest the primary responsibility for ascertaining [the]
intent and will [of the voters] on the election officials
. . . .’’ (Citation omitted; internal quotation marks
omitted.) Caruso II, supra, 285 Conn. 637.
  When considering whether to order a new election,
the court must engage in a ‘‘sensitive balance among
three powerful interests, all of which are integral to
our notion of democracy, but which in a challenged
election may pull in different directions. One such inter-
est is that each elector who properly cast his or her
vote in the election is entitled to have that vote counted.
Correspondingly, the candidate for whom that vote
properly was cast has a legitimate and powerful interest
in having that vote properly recorded in his or her
favor. When an election is challenged on the basis that
particular electors’ votes for a particular candidate were
not properly credited to him, these two interests pull
in the direction of ordering a new election. The third
such interest, however, is that of the rest of the elector-
ate who voted at a challenged election, and arises from
the nature of an election in our democratic society, as
we explain in the discussion that follows. That interest
ordinarily will pull in the direction of letting the election
results stand.
   ‘‘An election is essentially—and necessarily—a snap-
shot. It is preceded by a particular election campaign,
for a particular period of time, which culminates on a
particular date, namely, the officially designated elec-
tion day. In that campaign, the various parties and candi-
dates presumably concentrate their resources—
financial, political and personal—on producing a vic-
tory on that date. When that date comes, the election
records the votes of those electors, and only those elec-
tors, who were available to and took the opportunity
to vote—whether by machine lever, write-in or absentee
ballot—on that particular day. Those electors, more-
over, ordinarily are motivated by a complex combina-
tion of personal and political factors that may result in
particular combinations of votes for the various candi-
dates who are running for the various offices.
  ‘‘The snapshot captures, therefore, only the results
of the election conducted on the officially designated
election day. It reflects the will of the people as recorded
on that particular day, after that particular campaign,
and as expressed by the electors who voted on that
day. Those results, however, although in fact reflecting
the will of the people as expressed on that day and no
other, under our democratic electoral system operate
nonetheless to vest power in the elected candidates for
the duration of their terms. That is what we mean when
we say that one candidate has been elected and another
defeated. No losing candidate is entitled to the electoral
equivalent of a mulligan.
  ‘‘Moreover, that snapshot can never be duplicated.
The campaign, the resources available for it, the totality
of the electors who voted in it, and their motivations,
inevitably will be different a second time around. Thus,
when a court orders a new election, it is really ordering
a different election. It is substituting a different snap-
shot of the electoral process from that taken by the
voting electorate on the officially designated election
day.’’ (Emphasis in original; footnote omitted; internal
quotation marks omitted.) Bortner v. Woodbridge,
supra, 250 Conn. 255–56.
   With these general principles in mind, we turn to the
plaintiffs’ contention that the trial court applied the
wrong legal standard when it determined that the plain-
tiffs had not established that they were entitled to an
order directing a new primary election pursuant to the
portion of § 9-329a (b) providing that, in a proceeding
pursuant to that statute, the trial court judge may ‘‘order
a new primary if he finds that but for [the] . . . mistake
in the count of the votes . . . the result of such primary
might have been different and he is unable to determine
the result of such primary.’’ Specifically, the plaintiffs
contend that they were not required to establish that
a different candidate would have prevailed but for the
improprieties in the absentee ballot process, but only
that ‘‘(1) there were substantial violations of the require-
ments of [§ 9-329a (a)], such as errors in the rulings of
an election official or officials or mistakes in the counts
of the votes]; and (2) as a result of those [errors or
mistakes], the reliability of the result of the election is
seriously in doubt.’’ (Footnote omitted; internal quota-
tion marks omitted.) Bauer v. Souto, supra, 277 Conn.
840.
   This court previously has had occasion to construe
the phrase ‘‘the result of such primary might have been
different’’ as used in § 9-329a (b). In Penn v. Irizarry,
220 Conn. 682, 688, 600 A.2d 1024 (1991), this court
observed that the word ‘‘might,’’ as used in this provi-
sion, was ambiguous because of ‘‘the various gradations
of meaning that lexicographers attribute to the word,
which include ‘probability’ as well as ‘possibility.’ ’’ We
then stated that ‘‘[t]he ambiguity inherent in the use
of ‘might’ in the first condition cannot be allowed to
obfuscate the relative clarity of the second condition,
inability to determine the outcome of a primary elec-
tion.’’ Id. Because the trial court in Penn had ‘‘concluded
that [it] was able to determine the result of the contested
primary, because [it] found that the various irregulari-
ties relied upon had not affected the outcome,’’ and
because ‘‘[t]he plaintiff [had] not challenged that factual
finding except by pointing to the possibility of a differ-
ent result,’’ this court concluded that the trial court
correctly determined that the plaintiff was not entitled
to a new primary. Id.
   In Caruso II, supra, 285 Conn. 649, the plaintiff con-
tended that this court in Penn had ‘‘too literally con-
strued the language in . . . § 9-329a, so that basically
[the plaintiff’s] burden became showing that but for the
irregularities there would have been a different result
. . . .’’6 (Emphasis in original; internal quotation marks
omitted.) The plaintiff contended that this court should
adopt the standard that the court had applied in Bortner
v. Woodbridge, supra, 250 Conn. 241, when construing
a similar provision of § 9-328. In Bortner, this court
held that, to be entitled to an order for a new election,
the plaintiff was not required to show that he would
have prevailed in the election but for the alleged irregu-
larities. Id., 258. Rather, the plaintiff must show that ‘‘(1)
there were substantial violations of the requirements
of the statute . . . and (2) as a result of those viola-
tions, the reliability of the result of the election is seri-
ously in doubt.’’ (Emphasis added.) Id.
   We agreed with the plaintiff in Caruso II that our
interpretation of § 9-328 in Bortner should guide our
interpretation of § 9-329a (b). See Caruso II, supra, 285
Conn. 649–50 n.25. We then observed that the trial court
in that case repeatedly had stated ‘‘that the plaintiff
could not prevail unless he established that, but for
[the conduct complained of], the result of the primary
election ‘might have been different.’ ’’ Id., 650. In addi-
tion, the trial court had indicated that the plaintiff must
establish that ‘‘the result of the election [was] seriously
in doubt.’’ (Internal quotation marks omitted.) Id. We
concluded, therefore, that the trial court had applied
the proper standard. Id. Thus, we clearly held in Caruso
II that the phrase ‘‘the result of [the] primary might
have been different,’’ as used in § 9-329a (b), means
that the reliability of the election result is seriously in
doubt due to substantial violations of § 9-329a (a) (1)
or (2).
   In the present case, the trial court stated three times
in its memorandum of decision that it would be author-
ized to order a new primary if it found that the result
of the first primary ‘‘might have been different.’’ The
court, quoting Bortner v. Woodbridge, supra, 250 Conn.
263, also observed that the plaintiffs were required to
prove by a fair preponderance of the evidence that ‘‘ ‘(1)
there were . . . substantial mistakes in the count of
the votes; and (2) as a result of those errors or mistakes,
the reliability of the result of the election . . . is seri-
ously in doubt.’ ’’ Thus, although the trial court stated
at one point in its memorandum of decision that the
plaintiffs had failed to establish that the ‘‘the result of
the primary would have been different’’ but for the
mistake in the count of the votes, when the memoran-
dum is read in its entirety, it is clear that the trial court
properly understood and applied the ‘‘might have been
different’’ standard. See Caruso II, supra, 285 Conn.
650 n.26 (rejecting plaintiff’s claim that single reference
to ‘‘would have been different’’ standard showed that
trial court applied that standard when it repeatedly cited
correct ‘‘might have been different’’ standard [emphasis
omitted; internal quotation marks omitted]).
  To the extent that the plaintiffs contend that the
requirement under Bortner v. Woodbridge, supra, 250
Conn. 263, that they establish that ‘‘the reliability of the
result of the election . . . is seriously in doubt’’ does
not require them to establish that there is a significant
risk that the result would have been different but for
the conduct complained of, but only that there were
significant improprieties in the election process, we
expressly held to the contrary in Caruso II, supra, 285
Conn. 618. We stated in that case that, ‘‘[a]lthough we
are mindful of the difficulties that plaintiffs face in
meeting [the heavy burden of proving by a preponder-
ance of the evidence that any irregularities in the elec-
tion process actually, and seriously, undermined the
reliability of the election results] in light of the statutory
time constraints on election contests and the magnitude
and complexity of the election process, our limited stat-
utory role in that process and our need to exercise
great caution when carrying out that role compel the
conclusion that proof of irregularities in the process
is not sufficient to overturn an election in the absence
of proof that any of the irregularities actually affected
the result.’’ (Emphasis altered.) Id., 653. It is also clear
that the phrase ‘‘reliability of the result’’ means the
reliability of the voters’ choice of candidate and not the
reliability of the precise vote count. For example, if an
election result were 1000 votes for candidate A and
1200 votes for candidate B, the fact that the plaintiff
established that candidate A actually received 1010
votes and candidate B actually received 1190 votes
would not entitle the plaintiff to a new election on the
ground that the initial count was unreliable because it
would still be clear that candidate B was the winning
candidate. We conclude, therefore, that the trial court
applied the proper legal standard.
   We further conclude that the trial court properly
found that, under this standard, the plaintiffs had failed
to establish that the reliability of the result of the pri-
mary election is seriously in doubt. Indeed, they have
not expressly challenged any of the court’s factual find-
ings or legal conclusions as to which absentee ballots
should have been counted, and they have not pointed
to any evidence that would compel a finding that there
is a serious risk that Moore or any of the other candi-
dates who lost in the primary election would have won
in the absence of the improprieties in the handling of
the absentee ballots. Accordingly, we conclude that the
trial court correctly determined that the plaintiffs failed
to establish that they were entitled to an order directing
a new special primary election.
   The judgment is affirmed.
   In this opinion the other justices concurred.
   * November 29, 2019, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The defendants are Joseph P. Ganim, who, at the time that this action
was brought, was the mayor of the city and a candidate for reelection;
Charles D. Clemons, Jr., the city’s town clerk and a candidate for reelection;
Santa I. Ayala, the Democratic registrar of voters for the city; Patricia A.
Howard, the deputy Democratic registrar of voters for the city; James Mullen,
the head moderator for the primary election; Thomas Errichetti, the head
moderator of absentee ballots for the primary election; Lydia Martinez, who,
at the time that this action was brought, was the city clerk and a candidate
for reelection; and Jorge Cruz, the candidate for city council in the 131st
district of the city.
    2
      General Statutes § 9-329a (a) provides in relevant part: ‘‘Any (1) elector
or candidate aggrieved by a ruling of an election official in connection with
any primary held pursuant to (A) section 9-423, 9-425 or 9-464, or (B) a
special act, (2) elector or candidate who alleges that there has been a mistake
in the count of the votes cast at such primary, or (3) candidate in such a
primary who alleges that he is aggrieved by a violation of any provision of
sections 9-355, 9-357 to 9-361, inclusive, 9-364, 9-364a or 9-365 in the casting
of absentee ballots at such primary, may bring his complaint to any judge
of the Superior Court for appropriate action. . . .’’
    3
      See Bortner v. Woodbridge, 250 Conn. 241, 255, 736 A.2d 104 (1999)
(discussing importance of preserving ‘‘snapshot’’ character of election that
‘‘is preceded by a particular election campaign, for a particular period of
time, which culminates on a particular date’’).
    4
      ‘‘Nunc pro tunc, [literally] now for then, refers to a court’s inherent
power to enter an order having retroactive effect. . . . When a matter is
adjudicated nunc pro tunc, it is as if it were done as of the time that it
should have been done.’’ (Internal quotation marks omitted.) State v. Connor,
152 Conn. App. 780, 799, 100 A.3d 877 (2014), rev’d on other grounds, 321
Conn. 350, 138 A.3d 265 (2016).
    ‘‘The underlying principle on which judgments nunc pro tunc are sustained
is that such action is necessary in furtherance of justice and in order to
save a party from unjust prejudice . . . caused by the acts of the court or
the course of judicial procedure. In other words, the practice is intended
merely to make sure that one shall not suffer for an event which he could
not avoid.’’ (Internal quotation marks omitted.) Gary Excavating Co. v.
North Haven, 163 Conn. 428, 430, 311 A.2d 90 (1972); see also Feehan v.
Marcone, 331 Conn. 436, 488, 204 A.3d 666 (‘‘it is a [well established] preroga-
tive of the [c]ourt to treat as done that which should have been done’’
[internal quotation marks omitted]), cert. denied,           U.S.     , 140 S. Ct.
144,         L. Ed. 2d       (2019). As the circumstances of the present case
show, because of the time constraints on elections and the complexity of
election contests, there is a significant risk that a plaintiff in a primary
election contest may, through no fault of his or her own, be unable to obtain
a final judgment, including the resolution of any appeal, before the general
election takes place.
    5
      In light of this conclusion, we need not address the plaintiffs’ contention
that the evidence that the trial court excluded on the ground that it was
relevant only to the plaintiffs’ claim pursuant to § 9-329a (a) (1) supports
the conclusion that the primary election result was unreliable. We note that
the plaintiffs do not claim on appeal that this evidence was relevant to their
claim pursuant to § 9-329a (a) (2), and they have not challenged the trial
court’s evidentiary rulings on any other grounds.
    6
      We stated in Caruso II that this court ‘‘did not conclude in Penn that a
plaintiff cannot prevail in an action under § 9-329a if the trial court is able
to determine the result of an election, regardless of how unreliable that
determination is. We concluded only that the plaintiff in Penn could not
prevail because the trial court had found that the official misconduct had
not affected the outcome and the plaintiff had not challenged that finding.’’
(Emphasis in original.) Caruso II, supra, 285 Conn. 649. We acknowledge
that the plaintiff in Penn contended on appeal that he was entitled to an
order directing a new primary because there was a possibility of a different
result. Penn v. Irizarry, supra, 220 Conn. 687–88. Thus, it is difficult to
reconcile our conclusion in that case that the trial court ‘‘was able to deter-
mine the result of the contested primary, because [it] found that the various
irregularities relied upon had not affected the outcome’’; id., 688; with our
acknowledgement that the ‘‘might have been different’’ language in § 9-329a
(b) could mean the mere possibility of a different result. In other words, if
‘‘might have been different’’ means that a new election should be ordered
if there is a mere possibility of a different result, it is difficult to see how
a court could, at the same time, both (1) be able to determine the result of
the contested primary so as to obviate the need for a new primary and (2)
conclude that there was a possibility of a different result. In any event, it
is clear from our analysis in Caruso that proof of a mere possibility of a
different result is not sufficient to entitle the plaintiff to an order directing
a new primary. Rather, the plaintiff must establish that ‘‘the reliability of
the result of the election is seriously in doubt.’’ (Emphasis in original;
internal quotation marks omitted.) Caruso II, supra, 649.